Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1, line 11, “by the processor of the vehicle” should be – by a processor of the vehicle—
Claim 1, line 28, “by a processor of the vehicle” should be – by the processor of the vehicle--
 Appropriate correction is required.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) 1, 4,9, 12, 15, 19, 20 are rejected under 35 U.S.C. 103 as unpatentable over Yu (YU ( CN106530820A) in view of Vermue (US20170276534A1)
With regard to claim 1, Yu teaches a method for aligning a vehicle to a wireless charger (see title vehicle charging and Fig. 2), comprising: performing wireless communication between at least a first wireless device of the vehicle ( vehicle mounted UWB positioning unit, page 6 of translation,  para 4)  and at least a second wireless device external to the vehicle (UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4) , wherein the first wireless device has a stationary position relative to the vehicle( vehicle mounted UWB positioning unit, page 6 of translation, para 4)  , and wherein the second wireless device has a stationary position relative to the wireless charger(UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4);
obtaining a measured distance (calculate the distance between the wireless charging device and the vehicle charging receiving board based on UWB, page 6 of translation, para 3, para 4)  between the first wireless device ( vehicle mounted UWB positioning unit, page 6 of translation, para 4)  and the second wireless device (UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4), wherein the distance is measured based on the wireless communication (UWB, page 6 of translation para 3, para 4); 
determining, based on the measured distance, a position of the vehicle relative to the wireless charger (the UWB micro base station can receive the wireless pulse signal from the UWB positioning unit to calculate the precise distance between the power supply board and the on-board charging receiving board, and then directly send it to the vehicle-mounted system of the target vehicle through the parking space unit, to achieve more accurate relative positioning. Page 9 of translation, para 2);
wherein the determining of the position of the vehicle relative to the wireless charger comprises one of: calculating, by the processor of the vehicle( vehicle control unit, page 10 of translation para 2), the position of the vehicle based on measured distances between the second wireless device (UWB micro base station installed in wireless charging device, page 6 of translation para 3, para 4)and a plurality of wireless devices in the vehicle( vehicle mounted UWB positioning unit, page 6 of translation, para 4, vehicle mounted UWB positioning units, page 10 of translation) (A plurality of UWB micro base stations are installed on … the wireless charging device. The wireless pulse signals that UWB positioning units send calculate the distance between wireless charging device and vehicle-mounted charge receiver board, page 6 of translation, para 4), wherein the plurality of wireless devices includes the first wireless device (vehicle mounted UWB positioning unit, page 6 of translation, para 4);
calculating the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, wherein the plurality of wireless devices includes the second wireless device, or
receiving, by the processor of the vehicle, the position of the vehicle from a processor associated with the wireless charger, wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless relative to the wireless charger, and wherein the plurality of wireless devices includes the second wireless device,
calculate, by a processor of the vehicle( vehicle control unit, page 10 of translation para 2), based on the determined position of the vehicle relative to the wireless charger, a trajectory according to which the vehicle is configured to be maneuvered into a charging position in which a charge receiving device of the vehicle is aligned with respect to the wireless charger( para 10 of translation para 2, page 11 of translation, para 1, When the vehicle approaches, the target parking space information (parking space width a and parking space length b) and relative positioning information between the vehicle receiving board and the surface power supply board (lateral distance d and longitudinal distance c), sent by the parking space unit to the vehicle control unit  . Vehicle control unit combines the above received information, select the appropriate parking mode (parallel parking or vertical parking), and then automatically generate parking trajectory generated in the parking sensor with the help of the safe control of the vehicle into the appropriate parking spaces Charge matching area, making the car receiver board and power supply board to successfully match)
Yu does not explicitly teach calculate the position of vehicle based on known positions of the plurality of wireless devices, wherein the plurality of wireless device includes the first wireless device  
However, Vermue teaches calculate the position of vehicle  based on known positions of the plurality of wireless devices while the plurality of wireless devices includes the first wireless device  ([0008]wherein the UWB tag is fixed in a known position relative to one of the agricultural harvester or the container and the UWB base station is fixed in a known position relative to the other of the agricultural harvester or the container, wherein the distance of the UWB tag to the UWB base station is determined from the communication between the UWB tag and the UWB base station; and the position of the agricultural vehicle relative to the container is obtained from the distance of the UWB tag to the UWB base station,  also see [0104] teaches because UWB tag 7 is known to be on a periphery of sphere of base state 8, the distance between UWB tag and UWB base station can be retrieved. While the UWB tag 7 is corresponding to the first wireless devices ( stationary to the vehicle) and UWB base station is corresponding to the second wireless device ( because it is external to the vehicle contained UWB tag 7, and Yu teaches UWB base station is attached to the wireless charging device)  also see Fig. 3 shows a plurality of 7s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, to calculate the position of vehicle based on known positions of the plurality of wireless devices, as taught by Vermue, in order to accurate calculate the position of the vehicle ([0030][0031] of Vermue) and improve the performance of the system with low cost.
With regard to claim 4, the combination of Yu and Vermue teaches all the limitations of claim 1, Yu further teaches wherein the determining of the position of the vehicle relative to the wireless charger comprises:
combining the measured distance with sensor data from at least one sensor of the vehicle (When the vehicle reaches the target parking spaces, turn on the automatic parking system. Parked in the charging parking spaces, the position of the wireless charging device on the target parking spaces and the target parking spaces is identified through the on-board camera and the on-board ultrasonic radar sensor, page 10 of translation, para 2).
With regard to claim 9, the combination of Yu and Vermue teaches all the limitations of claim 1, and further comprising:
Yu further teaches performing automated parking, the automated parking maneuvering the vehicle according to the calculated trajectory such that the vehicle parks into the charging position ( para 10 of translation,  para 2, page 11 of translation, para 1 Vehicle control unit combines the above received information, select the appropriate parking mode (parallel parking or vertical parking), and then automatically generate parking trajectory generated in the parking sensor with the help of the safe control of the vehicle into the appropriate parking spaces Charge matching area, making the car receiver board and power supply board to successfully match)
With regard to claim 12, Yu teaches a vehicle system for aligning a vehicle to a wireless charger, comprising: at least a first wireless device located on the vehicle (vehicle mounted UWB positioning unit, page 6 of translation, para 4) and
a vehicle control unit (page 10 of translation, para 1, 2, vehicle control unit) coupled to the first wireless device (vehicle mounting UWB transmit information to vehicle control unit, page 10 of translation para 2) which means they coupled together) the vehicle control unit configured to:
control the first wireless device such the first wireless device performs wireless communication with at least a second wireless device external to the vehicle (UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4), wherein the first wireless device has a stationary position relative to the vehicle( vehicle mounted UWB positioning unit, page 6 of translation, para 3, para 4), and wherein the second wireless device has a stationary position relative to the wireless charger(UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4);
obtain a measured distance between the first wireless device and the second wireless device( calculate the distance between the wireless charging device and the vehicle charging receiving board based on UWB, page 6 of translation, para 3, para 4)  , wherein the distance is measured based on the wireless communication(UWB, page 6 of translation para 3, para 4);
determine, based on the measured distance, a position of the vehicle relative to the wireless charger(the UWB micro base station can receive the wireless pulse signal from the UWB positioning unit to calculate the precise distance between the power supply board and the on-board charging receiving board, and then directly send it to the vehicle-mounted system of the target vehicle through the parking space unit, to achieve more accurate relative positioning. Page 9 of translation, para 2); and
wherein to determine of the position of the vehicle relative to the wireless charger comprises one of: calculating the position of the vehicle based on measured distances between the second wireless device (UWB micro base station installed in wireless charging device, page 6 of translation para 3, para 4)and a plurality of wireless devices in the vehicle( vehicle mounted UWB positioning unit, page 6 of translation, para 4, vehicle mounted UWB positioning units, page 10 of translation) (A plurality of UWB micro base stations are installed on … the wireless charging device. The wireless pulse signals that UWB positioning units send calculate the distance between wireless charging device and vehicle-mounted charge receiver board, page 6 of translation, para 4), wherein the plurality of wireless devices includes the first wireless device (vehicle mounted UWB positioning unit, page 6 of translation, para 4);
calculating the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, wherein the plurality of wireless devices includes the second wireless device, or
receiving the position of the vehicle from a processor associated with the wireless charger, wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless relative to the wireless charger, and wherein the plurality of wireless devices includes the second wireless device,
calculate, based on the determined position of the vehicle relative to the wireless charger, a trajectory according to which the vehicle can be maneuvered into a charging position in which a charge receiving device of the vehicle is aligned with respect to the wireless charger( para 10 of translation para 2, page 11 of translation, para 1, When the vehicle approaches, the target parking space information (parking space width a and parking space length b) and relative positioning information between the vehicle receiving board and the surface power supply board (lateral distance d and longitudinal distance c), sent by the parking space unit to the vehicle control unit  . Vehicle control unit combines the above received information, select the appropriate parking mode (parallel parking or vertical parking), and then automatically generate parking trajectory generated in the parking sensor with the help of the safe control of the vehicle into the appropriate parking spaces Charge matching area, making the car receiver board and power supply board to successfully match).
Yu does not explicitly teach calculate the position of vehicle based on known positions of the plurality of wireless devices, wherein the plurality of wireless device includes the first wireless device  
However, Vermue teaches calculate the position of vehicle  based on known positions of the plurality of wireless devices while the plurality of wireless devices includes the first wireless device  ([0008]wherein the UWB tag is fixed in a known position relative to one of the agricultural harvester or the container and the UWB base station is fixed in a known position relative to the other of the agricultural harvester or the container, wherein the distance of the UWB tag to the UWB base station is determined from the communication between the UWB tag and the UWB base station; and the position of the agricultural vehicle relative to the container is obtained from the distance of the UWB tag to the UWB base station,  also see [0104] teaches because UWB tag 7 is known to be on a periphery of sphere of base state 8, the distance between uwb tag and UWB base station can be retrieved. While the UWB tag 7 is corresponding to the  first wireless devices ( stationary to the vehicle) and UWB base station is corresponding to the second wireless device ( because it is external to the vehicle contained uwb tag 7, and Yu teaches UWB base station is attached to the wireless charging device)  also see Fig. 3 shows a plurality of 7s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, to calculate the position of vehicle based on known positions of the plurality of wireless devices, as taught by Vermue, in order to accurate calculate the position of the vehicle ([0030][0031] of Vermue) and improve the performance of the system with low cost.
With regard to claim 15, the combination of Yu and Vermue teaches all the limitations of claim 12, and further teaches the vehicle control unit determines the position of the vehicle relative to the wireless charger by:
combining the measured distance with sensor data from at least one sensor of the vehicle (When the vehicle reaches the target parking spaces, turn on the automatic parking system. Parked in the charging parking spaces, the position of the wireless charging device on the target parking spaces and the target parking spaces is identified through the on-board camera and the on-board ultrasonic radar sensor, page 10 of translation, para 2).
With regard to claim 19, the combination of Yu and Vermue teaches all the limitations of claim 12, and further teaches 
perform automated parking, the automated parking maneuvering the vehicle according to the calculated trajectory such that the vehicle parks into the charging position ( para 10 of translation,  para 2, page 11 of translation, para 1 Vehicle control unit combines the above received information, select the appropriate parking mode (parallel parking or vertical parking), and then automatically generate parking trajectory generated in the parking sensor with the help of the safe control of the vehicle into the appropriate parking spaces Charge matching area, making the car receiver board and power supply board to successfully match).
With regard to claim 20, Yu teaches a computer-readable storage medium containing instructions (page 10 of translation para 1, para2 describes a control unit, and control unit can process the instruction on memory) that, when executed by one or more processors (page 10 of translation,  para 1, 2 vehicle  control unit) of a computer, cause the one or more processors to: perform wireless communication ( communication, page 6 of translation para 3, para 4) between at least a first wireless device of the vehicle ( vehicle mounted UWB positioning unit, page 6 of translation, para 3, para 4), and at least a second wireless device external to the vehicle(UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4), and wherein the second wireless device has a stationary position relative to the wireless charger(UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4);
obtain a measured distance ( calculate the distance between the wireless charging device and the vehicle charging receiving board based on UWB, page 6 of translation, para 3, para 4)  between the first wireless device ( vehicle mounted UWB positioning unit, page 6 of translation, para 3, para 4)  and the second wireless device(UWB micro base station installed in parking lot and wireless charging device, page 6 of translation para 3, para 4), wherein the distance is measured based on the wireless communication (UWB, page 6 of translation para 3, para 4);
determine, based on the measured distance, a position of the vehicle relative to the wireless charger ((the UWB micro base station can receive the wireless pulse signal from the UWB positioning unit to calculate the precise distance between the power supply board and the on-board charging receiving board, and then directly send it to the vehicle-mounted system of the target vehicle through the parking space unit, to achieve more accurate relative positioning. Page 9 of translation, para 2); and
wherein the determining of the position of the vehicle relative to the wireless charger comprises one of: calculating, by the processor of the vehicle, the position of the vehicle based on measured distances between the second wireless device (e.g., UWB based station located on the charging device, Fig. 1, Fig. 2)  and a plurality of wireless devices in the vehicle, and further based on known positions of the plurality of wireless devices, wherein the plurality of wireless devices includes the first wireless device;
calculating the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices (e.g., UWB based station 1-6, Fig. 1)  external to the vehicle ( e.g., UWB base station 1-6 are external to vehicle Fig. 1) , wherein the plurality of wireless devices includes the second wireless device (A plurality of UWB micro base stations are installed on the four corners of the parking space and the wireless charging device. The wireless pulse signals that UWB positioning units send calculate the distance between wireless charging device and vehicle-mounted charge receiver board, page 6 of translation, para 4), or
receiving, by the processor of the vehicle, the position of the vehicle from a processor associated with the wireless charger, wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless relative to the wireless charger, and wherein the plurality of wireless devices includes the second wireless device.
calculate, based on the determined position of the vehicle relative to the wireless charger, a trajectory according to which the vehicle can be maneuvered into a charging position in which a charge receiving device of the vehicle is aligned with respect to the wireless charger( para 10 of translation para 2, page 11 of translation, para 1, When the vehicle approaches, the target parking space information (parking space width a and parking space length b) and relative positioning information between the vehicle receiving board and the surface power supply board (lateral distance d and longitudinal distance c), sent by the parking space unit to the vehicle control unit  . Vehicle control unit combines the above received information, select the appropriate parking mode (parallel parking or vertical parking), and then automatically generate parking trajectory generated in the parking sensor with the help of the safe control of the vehicle into the appropriate parking spaces Charge matching area, making the car receiver board and power supply board to successfully match)
Yu does not explicitly teach calculate the position of vehicle based on known positions of the plurality of wireless devices, wherein the plurality of wireless device includes the first wireless device  
However, Vermue teaches calculate the position of vehicle  based on known positions of the plurality of wireless devices while the plurality of wireless devices includes the first wireless device  ([0008]wherein the UWB tag is fixed in a known position relative to one of the agricultural harvester or the container and the UWB base station is fixed in a known position relative to the other of the agricultural harvester or the container, wherein the distance of the UWB tag to the UWB base station is determined from the communication between the UWB tag and the UWB base station; and the position of the agricultural vehicle relative to the container is obtained from the distance of the UWB tag to the UWB base station,  also see [0104] teaches because UWB tag 7 is known to be on a periphery of sphere of base state 8, the distance between uwb tag and UWB base station can be retrieved. While the UWB tag 7 is corresponding to the  first wireless devices ( stationary to the vehicle) and UWB base station is corresponding to the second wireless device ( because it is external to the vehicle contained uwb tag 7, and Yu teaches UWB base station is attached to the wireless charging device)  also see Fig. 3 shows a plurality of 7s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, to calculate the position of vehicle based on known positions of the plurality of wireless devices, as taught by Vermue, in order to accurate calculate the position of the vehicle ([0030][0031] of Vermue) and improve the performance of the system with low cost.

4. Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A) and Vermue (US20170276534A1) in further view of Oman (US20150015193A1) 
With regard to claim 3, the combination of Yu and Vermue teaches all the limitations of claim 1, but not the position of the vehicle relative to the wireless charger is trilaterated from the measured distances.
	However, Oman teaches the position of the vehicle relative to the wireless charger is trilaterated from the measured distances (the controller 18 can determine the relative location (e.g. the distance 12 and the direction 44) of the vehicle 14 with respect to the wireless charging station 16 using triangulation or trilateration [0019])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the position of the vehicle relative to the wireless charger to be trilaterated from the measured distances., as taught by Oman, because  with trilateration the controller  does not need additional information such as gear selection or vehicle travel direction ([0019] of Oman), therefore the system can avoid additional cost of the system and becomes more compact.
With regard to claim 14, the combination of Yu and Vermue teaches all the limitations of claim 12 but not the position of the vehicle relative to the wireless charger is trilaterated from the measured distances.
	However, Oman teaches the position of the vehicle relative to the wireless charger is trilaterated from the measured distances (the controller 18 can determine the relative location (e.g. the distance 12 and the direction 44) of the vehicle 14 with respect to the wireless charging station 16 using triangulation or trilateration [0019])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to configure the position of the vehicle relative to the wireless charger to be trilaterated from the measured distances, as taught by Oman, because  with trilateration the controller  does not need additional information such as gear selection or vehicle travel direction ([0019] of Oman), therefore the system can avoid additional cost of the system and becomes more compact.

5. Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A) and Vermue (US20170276534A1) in further view of Brulle-Drews (US 2005/0086051A1)
With regard to claim 5, the combination of Yu and Vermue teaches all the limitations of claim 4, and Yu further teaches the at least one sensor includes a camera (on-board camera, page 10 of translation, para 2), Yu does not teach determining, using image data from the camera, an angle of the vehicle relative to the wireless charger.
However, Brulle-Drews teaches determining, using image data from the camera, an angle of the vehicle relative to the wireless charger (a video camera may be provided for measuring the distance and the angle of a traffic sign with respect to the vehicle,[0041], and Yu teaches detect the relationship/distance between a wireless charger to the vehicle, the combination of Brulle-Drews and Yu teaches a camera can be used to determine angle of the vehicle to the wireless charger )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4, to determine, using image data from the camera, an angle of the vehicle relative to the wireless charger, as taught by Brulle-Drews, in order to accurately calculate the position of the vehicle using the system mounted in a vehicle and associated with the vehicle's navigation system for providing information to a driver of the vehicle [0008] of Brulle-Drews.
With regard to claim 16, the combination of Yu and Vermue teaches all the limitations of claim 15, and Yu further teaches the at least one sensor includes a camera ( on-board camera page 10 of translation, para 2),
 Yu does not teach the vehicle control unit determines the position of the vehicle relative to the wireless charger by: determining, using image data from the camera, an angle of the vehicle relative to the wireless charger.
However, Brulle-Drews teaches the vehicle control unit determines the position of the vehicle relative to the wireless charger by: determining, using image data from the camera, an angle of the vehicle relative to the wireless charger (a video camera may be provided for measuring the distance and the angle of a traffic sign with respect to the vehicle,[0041], and Yu teaches detect the relationship/distance between a wireless charger to the vehicle, the combination of Brulle-Drews and Yu teaches a camera can be used to determine angle of the vehicle to the wireless charger )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to determine, using image data from the camera, an angle of the vehicle relative to the wireless charger, as taught by Brulle-Drews, in order to accurately calculate the position of the vehicle using the system mounted in a vehicle and associated with the vehicle's navigation system for providing information to a driver of the vehicle [0008] of Brulle-Drews.

6. Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A)  and Vermue (US20170276534A1) in further  view of Anderson (US 20070042803 A1)
With regard to claim 6, the combination of Yu and Vermue teaches all the limitations of claim 1, but not determining the position of the vehicle relative to a two-dimensional coordinate of the wireless charger.
However, Anderson teaches a relative position between the lane and the vehicle on a two-dimensional plane (a positioning system determine relative position (e.g., in two or three dimensions) between a reference point on the vehicle and an object), [0040])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to determine the position of the vehicle relative to a two-dimensional coordinate of the wireless charger, as taught by Anderson, because two-dimensional space can more accurately reflect the position of the vehicle compared to the one-dimensional space, and use two-dimensional plane can increase the accuracy and efficiency of the operation. 
With regard to claim 17, the combination of Yu of Vermue teaches all the limitations of claim 12, but not the vehicle control unit determines the position of the vehicle relative to a two-dimensional coordinate of the wireless charger.
However, Anderson teaches the vehicle control unit (54, 64, Fig. 3) determines the position of the vehicle relative to a two-dimensional coordinate of the wireless charger ( a positioning system ( inside 64, Fig. 3) determine relative position (e.g., in two or three dimensions) between a reference point on the vehicle and an object, [0040])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to determine the position of the vehicle relative to a two-dimensional coordinate of the wireless charger, as taught by Anderson, because two-dimensional space can more accurately reflect the position of the vehicle compared to the one-dimensional space, and use two-dimensional plane can increase the accuracy and efficiency of the operation.

7. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A)  and Vermue (US20170276534A1) in further view of Knutson (US6983204B2)
With regard to claim 7, the combination of Yu and Vermue teaches all the limitations of claim 1, but not monitoring the position of the vehicle relative to the wireless charger; and
recalculating the trajectory in response to determining, based on the monitoring, that the vehicle is deviating from the trajectory.
However, Knutson teaches monitoring the position of the vehicle relative to the wireless charger (current position of vehicle are monitored and used to recalculate the new route 408, 409 Fig. 4 and claim 3 of Knutson, current position of vehicle is retrieved on continuing basis, Yu teaches about using the relative position to determine the route ); and recalculating the trajectory in response to determining, based on the monitoring, that the vehicle is deviating from the trajectory ( abstract) the route is automatically updated whenever the vehicle strays from the set course, claim 5 of Knutson recalculating is accomplished whenever predetermined changes are detected in either said traffic conditions or whenever said current position is not along said selected travel route.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to monitor the position of the vehicle relative to the wireless charger; and recalculate the trajectory in response to determine, based on the monitoring, that the vehicle is deviating from the trajectory, as taught by Knutson, in order to implement mapping system which provides more accurate information to a user regarding expected travel time, routing and on-course conditions of a vehicle in traveling between selected starting points and a destination ( see col 1, line 55-60).

8. Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A) Vermue (US20170276534A1) and Knutson (US6983204B2) in further view of ITO (JP-2016038700-A).
With regard to claim 8, the combination of Yu, Vermue and Knutson teaches all the limitations of claim 7, but not predicting a future position of the vehicle based on vehicle dynamics data, wherein the vehicle dynamics data includes data indicating a speed of the vehicle and a yaw of the vehicle; and updating the prediction based on the measured distance between the first wireless device and the second wireless device.
However, Ito teaches predicting a future position of the vehicle based on vehicle dynamics data, wherein the vehicle dynamics data includes data indicating a speed of the vehicle and a yaw of the vehicle (the vehicle specifying unit 164a derives a predicted vehicle position based on the relative distance z, the horizontal distance x, the speed of the host vehicle 1, and the yaw rate (S304-9). The predicted vehicle position is a position predicted (estimated) with the relative position of the object 224 (vehicle) in the next frame, [0046] of translation); and updating the prediction based on the measured distance between the first wireless device and the second wireless device ( predicted vehicle position also based on relative distance z between two objects, [0046] and Yu teaches about the relative distance between the two wireless device, the combination of Ito and Yu teaches update the prediction based on the measured distance between the first wireless device and the second wireless device) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7, to predict a future position of the vehicle based on vehicle dynamics data, wherein the vehicle dynamics data includes data indicating a speed of the vehicle and a yaw of the vehicle; and update the prediction based on the measured distance between the first wireless device and the second wireless device, as taught by Ito, in order to control the operation of vehicle based on dynamics data, implement an adaptive control of the system, and more accurately provide the position of the vehicle for further operation.
 
9. Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A) ,Vermue (US20170276534A1) in further view of Beaver (US20140015328A1)
 With regard to claim 10, the combination of Yu and Vermue teaches all the limitations of claim 1, but not presenting a visual representation of the trajectory on a display device of the vehicle.
However, Beaver teaches presenting a visual representation of the trajectory on a display device of the vehicle (The display may communicate a direction of travel for the vehicle [0082])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to presenting a visual representation of the trajectory on a display device of the vehicle, as taught by Beaver, in order to make it easy for the operator to follow the route, improve the user’s experience.
With regard to claim 11, the combination of Yu and Vermue teaches all the limitation of claim 1 but not the second wireless device is powered by a power source that also powers the wireless charger.
However, Beaver teaches the second wireless device is powered by a power source that also powers the wireless charger. the second wireless device (e.g., 404, Fig. 4) is powered by a power source (e.g., 403, Fig. 4) that also powers the wireless charger (e.g., 402, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the second wireless device to be powered by a power source that also powers the wireless charger, as taught by Beaver, in order to simplify the design and make a compact structure, avoid multiple power source to increase the cost, and increase the size of the system.

10. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu ( CN106530820A), Vermue (US20170276534A1) in further view of  Knutson (US6983204B2)  and  ITO (JP-2016038700-A).
With regard to claim 18, the combination of Yu and Vermue teaches all the limitations of claim 12, but not monitor the position of the vehicle relative to the wireless charger, wherein the monitoring of the position of the vehicle comprises: predicting a future position of the vehicle based on vehicle dynamics data, wherein the vehicle dynamics data includes data indicating a speed of the vehicle and a yaw of the vehicle  updating the prediction based on the measured distance between the first wireless device and the second wireless device  and recalculate the trajectory in response to determining, based on the monitoring, that the vehicle is deviating from the trajectory.
However, Knutson teaches monitor the position of the vehicle relative to the wireless charger (current position of vehicle are monitored and used to recalculate the new route 408, 409 Fig. 4 and claim 3 of Knutson, current position of vehicle is retrieved on continuing basis, Yu teaches about using the relative position to determine the route ); and recalculate the trajectory in response to determining, based on the monitoring, that the vehicle is deviating from the trajectory ( abstract) the route is automatically updated whenever the vehicle strays from the set course, claim 5 of Knutson recalculating is accomplished whenever predetermined changes are detected in either said traffic conditions or whenever said current position is not along said selected travel route.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to monitor the position of the vehicle relative to the wireless charger; and recalculate the trajectory in response to determine, based on the monitoring, that the vehicle is deviating from the trajectory, as taught by Knutson, in order to implement mapping system which provides more accurate information to a user regarding expected travel time, routing and on-course conditions of a vehicle in traveling between selected starting points and a destination ( see col 1, line 55-60).
In addition, Ito teaches predicting a position of the vehicle based on vehicle dynamics data, wherein the vehicle dynamics data includes data indicating a speed of the vehicle and a yaw of the vehicle (the vehicle specifying unit 164a derives a predicted vehicle position based on the relative distance z, the horizontal distance x, the speed of the host vehicle 1, and the yaw rate (S304-9). The predicted vehicle position is a position predicted (estimated) with the relative position of the object 224 (vehicle) in the next frame[0046] of translation); and updating the prediction based on the measured distance between the first wireless device and the second wireless device ( predicted vehicle position also based on relative distance z between two objects, [0046] and Yu teaches about the relative distance between the two wireless device, the combination of Ito and Yu teaches update the prediction based on the measured distance between the first wireless device and the second wireless device) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, Vermue and Knutson, to predict a position of the vehicle based on vehicle dynamics data, wherein the vehicle dynamics data includes data indicating a speed of the vehicle and a yaw of the vehicle; and update the prediction based on the measured distance between the first wireless device and the second wireless device, as taught by Ito, in order to control the operation of vehicle based on dynamics data, implement an adaptive control of the system, and more accurately provide the position of the vehicle for further operation.
Response to Argument
11. Applicant's arguments filed 4/21/2022 have been fully considered but they are
not persuasive. 
Applicant argues that Yu and Vermue, either alone or in combination, fails to disclose or make obvious” calculating, by the processor of the vehicle, the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless devices relative to the wireless charger, wherein the plurality of wireless devices includes the second wireless device, and wherein the known position of at least one wireless device of the plurality of wireless devices is determined using a distance measurement based on wireless communication between the plurality of wireless devices,” recited in claim 1, 12, 20, therefore, the claim 1, 12, 20 is allowable. 
The Examiner disagrees. The claims 1, 12, 20 recites: “
calculating, by wherein the determining of the position of the vehicle relative to the wireless charger comprises one of: 
calculating, by the processor of the vehicle, the position of the vehicle based on measured distances between the second wireless device and a plurality of wireless devices in the vehicle, and further based on known positions of the plurality of wireless devices, wherein the plurality of wireless devices includes the first wireless device;
calculating, by the processor of the vehicle, the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further based on known positions of the plurality of wireless devices relative to the wireless charger, wherein the plurality of wireless devices includes the second wireless device, and wherein the known position of at least one wireless device of the plurality of wireless devices is determined using a distance measurement based on wireless communication between the plurality of wireless devices; 
or receiving, by the processor of the vehicle, the position of the vehicle from a processor associated with the wireless charger, wherein the processor associated with the wireless charger calculates the position of the vehicle based on measured distances between the first wireless device and a plurality of wireless devices external to the vehicle, and further on known positions of the plurality of wireless devices relative to the wireless charger, wherein the plurality of wireless devices includes the second wireless device.”  
As long as the prior art recites one of three listed option in claims 1, 12, 20, the prior art still teaches the claims.  In this case, as described in this office action, the combination of Yu and Vermue teaches “calculating, by the processor of the vehicle, the position of the vehicle based on measured distances between the second wireless device and a plurality of wireless devices in the vehicle, and further based on known positions of the plurality of wireless devices, wherein the plurality of wireless devices includes the first wireless device, “Therefore, the combination of Yu and Vermue still teaches the claims 1, 12 and 20. 
Since the Applicant's argument with respect to claims 1, 12, and 20 are not persuasive, the rejection of claims depending from claims 1, 12 are therefore maintained.
Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lavi (US10126755B1) teaches the RF system includes a transceiver for the wireless connectivity with extended range ultra-wide band capabilities.
Joos (US20190233009A1) teaches a method for unparking a motor vehicle (1) from a cross-parking space (8), with which the motor vehicle (1) is manoeuvred along an unparking rajectory. 
Oman (US20150015193A1) teaches about the system includes a plurality of ultra wideband transceivers (UWBX) installed on the vehicle and the wireless charging station, and a controller configured to determine various distances between the various UWBXs.
Ghabra (US20160182548A1 )(detecting a distance of a wireless device to a vehicle based on a time of flight of an ultra-wideband (UWB) signal between the wireless device and a base station at the vehicle.) 
Uchida (US20140253029A1) teaches about uwb method detect the distance between the transmitter and receiver
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836